El Juez Asociado Se. MacLeaky,
emitió la opinión del tribunal.
En el presente caso se formuló acusación contra Juan Vilar por infracción del artículo 283 del Código Penal. Ese artí-culo es como sigue:
“Toda persona que voluntaria y lascivamente:
“3. Escribiere, compusiere, estereotipare, imprimiere, publicare, vendiere, distribuyere, tuviere a la venta o exhibiere cualquier escrito, papel o libro obsceno o indecente; o diseñare, copiare, dibujare, gra-bare, pintare o de cualquier otro modo preparare algún cuadro o es-tampa obsceno o indecente; o amoldare, cincelare, fundiere, o de cualquier otro modo hiciere alguna figura obscena o indecente, será reo de un delito menos grave.”
Se alega en la acusación que el acusado voluntaria y lasci-vamente ordenó imprimir, publicar y distribuir un periódico titulado ‘‘Voz Humana,” copia del cual se hizo parte de dicba acusación, de cuyo periódico era director o editor el expresado acusado Juan Vilar, habiendo insertado en el mismo un editorial groseramente obsceno e indecente con el epígrafe “Horrendo Crimen. Violación y corrupción de una niña de siete años, ’ ’ insertándose en la indicada acusación un extracto del editorial, y alegándose además que en dicho periódico apa-reció otro editorial con el título de “El triunfo de la carne,” del que se citaban párrafos con alguna extensión. Los ex-tractos del editorial son demasiado indecentes para transcri-birlos en esta opinión.
Celebrado el juicio, el acusado fué declarado culpable del delito que se le imputó, y en 29 de mayo, fué condenado a sufrir dos años de prisión en la cárcel y al pago de las costas procesales. Contra esta sentencia interpuso el acusado re-curso de apelación para ante este tribunal, quedando en liber-tad por haber prestado fianza de quinientos dollars. Aparece en los autos una relación dél caso, habiendo el acusado estado representado por abogado en el acto de la vista y El Pueblo *1056por su Fiscal, quedando el caso debidamente sometido por los alegatos.
No se tomó ninguna excepción al cargo que se expresa en la acusación de que el acusado ordenó la realización de tales actos, sin duda por el fundamento de que “Qui facit per alium facit per se.” El abogado del acusado sostiene su caso en las siguientes proposiciones:
Ia. Que no hay prueba concluyente de la participación del acusado en haber ordenado imprimir, publicar y distribuir los artículos denunciados.
2a. Que no se ha demostrado que hayan concurrido los requisitos esenciales que exige el artículo 283 del Código Penal.
3a. Que examinados los artículos dénunciados en la acusa-ción, ya en su sentido puramente literal, o' en su significado íntimo, no constituyen materia inmoral de los calificados como delictuosos en el Código Penal.
Una- consideración razonable de este caso hace necesario un cambio en estas proposiciones; por tanto, las considera-remos inversamente, empezando por la tercera y última.
Primera. De una simple lectura de los artículos expresados en los autos se verá que son obscenos e indecentes, siendo esto solamente lo que la ley exige. No es necesario hacer un exa-men riguroso de lo que constituye obscenidad e indecencia. El sentido común y la propia educación conducen inmediata-mente al entendimiento a formar juicio sobre estas materias. Ninguna persona cándida, con instintos regulares, -podrá leer estos artículos y compararlos con el- artículo 283 del Código Penal sin vacilar en decir que la ley tuvo por objeto compren-der tales publicaciones.
Segunda. ¿Cuáles son los elementos esenciales del artículo 283 del Código Penal que necesitan probarse? Lo único que hay que probar es que el acusado voluntaria y lascivamente publicó, vendió y distribuyó los artículos referidos en la acu-sación. Varios testigos declaran que Vilar era el editor de “Voz Humana,” donde aparecieron esos artículos; que en-*1057tregó el borrador al impresor para su inserción; que pagó por la impresión de la edición del día 12 de diciembre en la que se incluyeron estos artículos; que puso el periódico en el correo para su distribución; que envió veinte y cinco ejemplares a Arecibo para ser vendidos y recibió el dinero de la venta de los mismos.
Cierto es que la prueba de algunos de estos hechos ha de obtenerse de las declaraciones de los diferentes testigos, peroal considerarse la prueba toda en conjunto, no deja ella duda alguna en la mente de una persona razonable de la existencia de tales hechos, así como de que los mismos aparecen de modo suficiente de la prueba. Nó es necesario presentar testigos oculares de cada hecho constitutivo del delito imputado en-la acusación. Es suficiente con que los mismos aparezcan de toda la prueba, directa o circunstancial, fuera de duda razo-nable.
Una duda razonable no es una idea o concepción vaga y caprichosa, sino la duda que hace detener a un hombre de sen-tido común ordinario antes de resolver una cuestión de impor-tancia que se le presente y le afecte directamente. Ha sido bien definida como sigue:
“Una duda razonable es una duda fundada en la razón, y que es razonable en vista de toda la prueba; y si después de una considera-ción o examen impareial de toda la prueba puede el jurado ingenua-mente expresar que no está de acuerdo con la culpabilidad del acusado, tiene éste entonces una duda razonable. Pero si después de tal exa-men o consideración de toda la prueba puede el jurado ciertamente expresar que tiene una firme convicción de la culpabilidad del acusado igual a la que le obligaría a actuar en asuntos de mayor importancia relacionados con su propio negocio, entonces no existe en él la duda razonable. ’ ’
United States v. Lewis, 111 Fed. Rep., 636. Véanse también los casos de Tomkins v. Butterfield, 25 Fed. Rep., 558; United States v. Graves, 53 Fed. Rep., 636; State v. Millain, 3 Nev., 409; People v. Stott, 4 N. Y. Cr. Rep., 306; State v. James, 37 Conn., 355; Brown v. State, 42 Atl. Rep., 811; *1058State v. Zdanowicz, 55 Atl. Rep., 743; United States v. Dexter, 154 Fed. Rep., 890; Greene v. United States, 154 Fed. Rep., 401; United States v. Richards, 149 Fed. Rep., 443; Brown v. United States, 145 Fed. Rep., 1.
Aplicando esta regla a los hechos de este caso no pnede haber lugar a discutir la proposición de que los elementos esenciales del delito señalados en el estatuto han sido probados fuera de duda razonable.
Tercera. No puede haber vacilación alguna en declarar según toda la prueba que ha sido presentada, que el acusado' y no otra persona, es el autor de la publicación y que vendió y distribuyó dicha publicación. El objeto de la defensa for-mulada a favor del acusado, es que él no -ejecutó los actos voluntaria y lascivamente, según -los términos del Código Penal, Se necesita algo más que disertaciones filosóficas con respecto al alcance de este estatuto penal para exonerar a un acusado a quien se le imputa la infracción del mismo. “Las-civamente,” significa de modo disoluto, sensual, no casto, im-puro, ó lascivo. La palabra “lascivo” ha sido definida en el sentido de significar tener una tendencia a excitar pensa-mientos lujuriosos, en‘el estatuto que define la clase de corres-pondencia que no puede enviarse por correo. (Est. Bev., art. 3893, según ha sido enmendado por la ley de julio 12, 1876.) Al usar el Congreso los términos “obsceno,” “indecente,” “lewd” y “lascivo,” solamente tuvo presente el significado corriente de estas palabras, y al emplear estas palabras co-rrientes y claras quiso significar que no circularía por correo nada que tendiera a diseminar inmoralidad en ninguna forma en el pueblo. (United States v. Britton, 17 Fed. Rep., 731.) Nuestra legislatura claramente usó las palabras en el mismo sentido y con intención parecida. Por supuesto que el ad-verbio tiene una significación correspondiente a la del adje-tivo. Que un hombre y una mujer lujuriosa y lascivamente se asociaron se ha declarado én una acusación por' adulterio en la que se alega que se unieron ilegalmente, y vivieron y cohabL taron juntos, cometiendo así el delito de adulterio. (Véanse *1059los casos de State v. Stubbs, 13 S. E., 90; 108 N. C., 774; Luster v. State, 2 South. Rep., 690, 691; 23 Fla., 339; Pinson v. State, 28 Fla., 735; 9 South. Rep., 706, 707; Thomas v. State, 39 Fla., 437; 22 South. Rep., 725, 726; Penton v. State, 28 South. Rep., 774, 775; 42 Fla., 560.) Difícil es concebir en qué otra forma que no fuera lujuriosamente pudieron haberse escrito, publicado y distribuido estos artículos. Su publica-ción seguramente no podía favorecer ningún fin moral, casto o puro. El público a quien ellos iban dirigidos por el acusado no tiene facultad para corregir ningiina acción indebida que en ellos se describa o a que se haga referencia. La causa de la verdad y de la justicia nada se benefician con tales medios o discusiones. Los impulsos propios no inspiran publica-ciones como las que en ésta se denuncian. ‘ Desde luego que no podemos penetrar en las intimidades del corazón humano y expresar cuáles fueron los verdaderos motivos que allí exis-tían y que dieron origen a estas publicaciones. Solamente podemos juzgar un árbol por sus frutos. (Matthew VII, 16.) Con respecto a la palabra “voluntariamente” repetidas veces se ha declarado que cuando se ha realizado un acto ilegal y falta prueba que muestre accidente o descuido, debe presumir-se que fué ejecutado voluntariamente. Black, en su Dicciona-rio de Leyes, página 7242, define el adjetivo voluntario “como procedente de un impulso consciente de lá voluntad; bus-cando el resultado que efectivamente sucede; pensado, inten-cional, malicioso.” Esta definición ha sido aprobada por la Corte Suprema de California en el caso de Parsons v. Smile, 97 Cal., 655. La palabra “voluntariamente” tiene una signifi-cación parecida cuando modifica a un verbo. No hay nada que muestre que el acto imputado, en la acusación formulada contra Vilar se ejecutase en ninguna otra forma que no fuera voluntariamente, y debe presumirse que él actuó voluntaria-mente en los actos denunciados en este procedimiento.
Todos los elementos del cielito y la participación de culpa-bilidad que el acusado tuvo en el mismo como autor, así como la infracción de la letra y espíritu del estatuto, aparecen de *1060modo suficiente de la prueba fuera de toda duda razonable. Por tanto, las defensas propuestas a favor del acusado no pueden servir para relevarlo del castigo.
Pudiera suponerse que dos años de prisión es un castigo severo por el-delito menos grave de que fué declarado culpable el acusado. El artículo 283 del Código Penal no señala el cas-tigo que lia de imponerse por este delito. - Simplemente ex-presa que la infracción del estatuto constituye un delito menos grave. Pero el castigo está señalado en el artículo 16 del propio código que es como sigue:
‘ ‘ Excepto en los casos en que se prescriba otra pena por este Código, toda delincuencia declarada misdemeanor apareja pena de cárcel por un término máximo de dos años, o multa máxima de doscientos cin-cuenta dollars o ambas penas.”
El juez sentenciador le impuso el término máximo de la prisión que la ley señala, pero omitió la multa. Las costas necesariamente van incluidas en la sentencia condenatoria. (Leyes de 1911, página 71, Ley No. 11.)
Aunque como regla general esta Corte Suprema no trata de modificar el castigo impuesto por el tribunal sentenciador, sin embargo creemos que en el presente caso un año de prisión, en la cárcel de distrito es suficiente por el delito cometido por el acusado. No encontramos que se haya cometido error en la sentencia dictada; hecha la modificación indicada, debe dicha sentencia ser confirmada.

Resuelto de conformidad.

Jueces concurrentes: Sres. Asociados Wolf, del Toro y Aldrey.
El Juez Presidente Sr. Hernández, no tomó parte en la resolución de este caso.